Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,506,256 to Brostmeyer in view of U.S. 2014/0257543 to Rhodes.
Claim 1 recites a method for machining an airfoil section of a turbine blade or vane produced by a casting process.  Brostmeyer teaches such a method.  See Brostmeyer col. 2, ll. 18-34.  Brostmeyer teaches casting a turbine blade with internal cooling passages as recited.  Id.  Brostmeyer teaches that the cast blade has original intended dimensions, including intended wall thickness.  Id.  This anticipates the step of receiving design data pertaining to the airfoil section, including a nominal outer airfoil form and nominal wall thickness data.  Brostmeyer further Id.  The blade as actually cast is then measured to determine how much material must be removed to create the intended dimensions.  Id. This meets the recited limitation of generating a machining path by determining a target outer airfoil form, the target outer airfoil form being generated by adapting the nominal outer airfoil form such that a nominal wall thickness is maintained at all points on the outer wall around the one or more internal cooling passages in a subsequently machined airfoil section.  Finally, Brostmeyer teaches machining an outer surface of the airfoil section produced by the casting process according to said machining path, to remove excess material to conform to the generated target outer airfoil form.  See Brostmeyer col. 2, ll. 18-34 and col. 3, ll. 15-33.  
Claim 1 then recites a more specific method for determining the new machining path using a best fit process that is not explicitly taught in Brostmeyer.  These steps are the steps of measuring, obtaining, constructing, performing a best fit, and finally the step of generating the target outer airfoil form by adapted the nominal outer airfoil form [in view of] the best fit.  But it would have been obvious to modify Brostmeyer to perform this process in view of Rhodes.  Rhodes teaches a computer controlled machining process that takes both the intended shape and the current shape and then uses a best fit process to create a machining path to create the desired shape from the current shape.  See Rhodes [0003].  Rhodes teaches this code is generated in response to one or more of the morphed surface data set, the design model set, and an inspection determination.  Rhodes also uses the same type of machining as Brostmeyer, such as milling and grinding.  See Rhodes [0016].  Rhodes also teaches its machining process produces tolerances of 0.001 inches, thus meeting the tolerance requirements of Brostmeyer.  See Rhodes [0040]. While the primary embodiment of Rhodes relates to the machining of an airfoil spar, Rhodes explicitly states this is an illustrative example and that the machining process would apply in the same way to other components including a turbine blade.  See Rhodes [0016].  Rhodes further explicitly teaches one such embodiment being a cast airfoil section comprising an outer wall delimiting an airfoil interior having one or more internal cooling passages.  See Rhodes [0039].  Brostmeyer teaches that its airfoil must be precisely machined but is silent as to the control system for this machining.  But it would have been obvious to one of ordinary skill to use a known prior art system in field because It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, using the 
Turning now to the relevant method steps of claim 1, claim 1 first recites measuring a three-dimensional outer form of the airfoil section after the casting process as well as obtaining cooling passage position and form measurements for the…internal cooling passages in relation to the measured outer form.  Rhodes teaches using CT scanners and/or laser scanners to obtain data of the actual state of the component prior to computation.  See Rhodes [0042]-[0043].  Rhodes also teaches obtaining hole locations, namely the cooling channels.  See Rhodes [0050].  Thus, the scanning step of Rhodes would obtain both the three-dimensional out form, the wall thicknesses, as well as the locations of the cooling passages in relation to the outer surfaces.  Claim 1 also recites constructing points representing nominal wall thickness values around the measured positions.  The base method of Brostmeyer already teaches extra material is cast and then removed.  The nominal wall thickness merely amounts to knowing the intended thickness from the cooling channel to the edge.  This information is known in Brostmeyer as modified by Rhodes.  In this case, the scanning procedures of Rhodes would result in the actual locations of the cooling channels and these distances from the edge.  The step of constructing points is a trivial step of adding the known desired thickness value to the now known cooling channel location.  It is never explicitly stated in Rhodes only because the embodiment being discusses has no cooling holes (it is a spar).  But once Rhodes is applied to Brostmeyer, one of ordinary skill would understand this step occurs as a matter of common sense.  Rhodes also teaches performing a best fit operation to align the nominal outer airfoil form to [measured data and]…generating the target outer airfoil form by adapting the nominal outer airfoil form subsequent to the best fit alignment, so as to conform to points representing [measured data] that still deviate from the best fit alignment of the nominal outer airfoil form.  See Rhodes [0023]-[0026].
Rhodes does not explicitly teach obtaining actual wall thickness measurements at a plurality of points along the outer wall of the cast airfoil section nor performing the best fit process to specific conform to align the nominal outer airfoil form to said points representing nominal wall thickness values.  But Brostmeyer does.  See Brostmeyer col. 3, ll. 15-20.  It would have been obvious to use this collected data in the process of Rhodes as a matter of common sense because Brostmeyer is specifically cast to be oversized to account for core shift.  See KSR v. Int’l v. Teleflex Inc., 550 U.S. 398, 421 (2007).
	Claim 3 then recites comprising constraining the target outer airfoil form such that the target outer airfoil form does not extend beyond the measured outer form of the cast airfoil section.  This step would be necessary as a matter of common sense also because the machining toolpath cannot add material, only remove it.  Thus, the system of Rhodes would not create a target form that would require material addition.  Regarding claim 4, Rhodes teaches laser scanning.  See Rhodes [0043].  Regarding claim 5, Brostmeyer teaches obtaining actual wall thickness measurements…using ultrasound or x-ray or computed tomography or eddy current, or combinations thereof.  See Brostmeyer col. 3, ll. 15-20.  Brostmeyer further teaches the actual wall thickness measurements are performed at various points along the span-wise and chord-wise directions of the cast airfoil section as recited in claim 6.  Id.  Regarding claim 7, Rhodes teaches using a numerical control (NC) program.  See Rhodes [0037].  Regarding claim 8, Brostmeyer teaches grinding, milling,…and electrical discharge machining (EDM).  See Brostmeyer col. 3, ll. 25-33.  Claim 9 recites a method for manufacturing a row of turbine blades.  This method functionally recites the duplication of the method of claim 1.  MPEP 2144.04 VI teaches that “mere duplication of parts has no patentable significance uncles a new and unexpected result is produced.”  Thus, it would have been obvious to duplicate the process of Brostmeyer to produce multiple blades and create the recited row.
Claim 11 recites a CAD module for generating machining path data for adaptively machining an airfoil section of a turbine blade or vane produced by a casting process.  The claim then recites that the CAD module is configured to perform the method steps of claim 1.  He term configured to in the context of control modules is interpreted to require that the software or firmware of the device be capable, without modification, of the recited method steps.  Thus, the method steps are mostly examined on the merits (with certain exceptions).  In this case, Brostmeyer teaches the entirety of the method of claim 1, as discussed in the rejection above.  Brostmeyer also teaches the need for a system to take in the data and perform precise machining.  Claim 13 recites the same features as claim 3 and is rejected for the same reason.

Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
As a preliminary matter, applicants amendments overcome the anticipation rejection.  These rejections are withdrawn.  Applicant’s arguments, however, are relevant as the 103 rejection of now canceled claim 2, has been imported to reject claim 1 as amended.
Applicant first argues that Rhodes does not teach obtaining cooling passage position and form measurements for the…internal cooling passages in relation to the measured outer form.  Applicant argues that Rhodes only teaches generating a machining path in response to a new surface data set.  Yet Rhodes teaches this code is generated in response to one or more of the morphed surface data set, the design model set, and an inspection determination.  In the context of the rejection, the concept of generating a new machining path is being applied to the device and base method of Brostmeyer.  This base device is a blade with cooling channels and the method includes having to know where the cooling channels are.  Thus, in Rhodes the inspection determination would include obtaining cooling passage position and form measurements as recited.  
Furthermore, the rejection already addresses that some aspects of Rhodes do not perfectly match the claim.  For example, the rejection notes Rhodes does not explicitly teach obtaining actual wall thickness measurements at a plurality of points along the outer wall of the cast airfoil section nor performing the best fit process to specific conform to align the nominal outer airfoil form to said points representing nominal wall thickness values.  But the rejection notes that Brostmeyer does and that tt would have been obvious to use this collected data in the process of Rhodes as a matter of common sense because Brostmeyer is specifically cast to be oversized to account for core shift.  Thus, the primary potential deviation between nominal and actual dimensions in Brostmeyer would be these wall thicknesses and the method of Rhodes would be KSR v. Int’l v. Teleflex Inc., 550 U.S. 398, 421 (2007).  Examiner also reminds applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Rhodes does not teach constructing points representing nominal wall thickness values around the measured positions.  The base method of Brostmeyer already teaches extra material is cast and then removed.  The nominal wall thickness merely amounts to knowing the intended thickness from the cooling channel to the edge.  This information is known in Brostmeyer as modified by Rhodes.  Rhodes teaches visual inspection.  In this case, that would amount to visually determining the actual distance from the cooling channels to the edge.  The step of constructing points is a trivial step of adding the known value to the now known location.  It is never explicitly stated in Rhodes only because the embodiment being discusses has no cooling holes (it is a spar).  But once Rhodes is applied to Brostmeyer, one of ordinary skill would understand this step occurs as a matter of common sense. 
Applicant, on page 4 of the arguments, attempts to import a narrower limitation of what this point construction step must entail, based on the specification.  But the broadest reasonable interpretation of the constructing points is merely adding a desired wall thickness to a current hole location at two or more points.  Such a process would occur as a matter of common sense in the process created by combining Brostmeyer and Rhodes.
Applicant next argues that because these points are not constructed in Rhodes, that Rhodes cannot perform a best fit to algn with these points.  One, these locations would be found as a matter of common sense, as just discussed.  Two, applicant is again attacking the references individually.  The method of Rhodes is being adapted for use in the method of Brostmeyer.  This will result in modifications, including the point construction and the use of these points in the best fit analysis.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”